Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “substantially” in claims 1, 5, 10, 14, 19 and 20 is a relative term which renders the claim indefinite. The “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification in par. [0020],” at least one of the plurality of floor models is substantially different from other floor models of the plurality” does not give any clarification how the floor model are different one to another. Therefore, applicant need a clarification by amending the claims or by explained. 
Claims 1, 10 and 19, are not clear. The claims state, “determining a plurality of floor models of the building based on the sets of altitude data”. The term “floor model” is however vague. It is not clear 
Moreover, claims 1, 10 and 19 states “making a determination that at least one of the plurality of floor models is substantially different from other floor models of the plurality and based of least on the determination, detecting that a state of an air-conditioning system in the building has changed”. However, in combination with vagueness of the term “floor model”, it is also not clear what is the relationship between a difference in the floor models and a state of an air- conditioning of the building. It is in particular not clear what physically links floor models and a state of an air-conditioning system. In the absence of any clear relationship, the last step of the claims are seen as merely stating a result to be achieved.
Claim 7 is state determining an operating pattern of the air-conditioning system, the operating pattern indicating times associated with the air-conditioning system being switched on and (i) times associated with the air-conditioning system being switched off. In combination with the issues mentioned in above, it is not clear how it is possible to distinguish a switched-on state and a switched-off state of the air-conditioning system. There are no specified criteria nor any apparent relationship allowing to evaluate an on/off state of the air-conditioning system on the basis of a difference in or between the floor models. 
Applicant may clarify the claim language by amending the claims or by explaining the relationship of such limitations.
As per claim 12-4, 6, 8. 11-13, 15-18, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claim 1, 5, 7, 10 and 14. They are therefore rejected as set forth above.
For examination purpose, claims are given the broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2018/0259212 A1) in view of Atchison et al. (US 2019/0323823 A1). 
Regarding claims 1, 10 and 19, Han discloses receiving, by one or more processors, sets of altitude data respectively from groups of mobile devices located in a building, each set of altitude data being associated with a respective time period ([0023], Fig. 1,  [0049], Fig. 4, step 114, the receivers 120 are at various positions within the environment 100: a first receiver 120a is inside a single-floor building 190a at altitude 1; a second receiver 120b is outdoors at altitude 1; and a third receiver 120c and a fourth receiver 120d are on two different floors of a multi-floor building 190b, at altitude 1 and altitude p),
determining, by the one or more processors, a plurality of floor models of the building respectively based at least on the sets of altitude data ([0049], Fig. 1, Fig. 4, each floor model is considered of the building at a given period of time); 
Guiyuan does not clearly discloses making a determination, by the one or more processors, that at least one of the plurality of floor models is substantially different from other floor models of the 
However, Atchison discloses making a determination, by the one or more processors, that at least one of the plurality of floor models is substantially different from other floor models of the plurality (abstract, [0006], [0025], a system for determining building layout includes a measuring device that receives a shape of a room in a building. The measuring device also determines a dimension set of the room based on the shape of the room. The measuring device further transmits the shape of the room and the dimension set to a mobile device, wherein the mobile device determines a layout of the building based on the shape of the room and the dimension set); and 
based at least on the determination, detecting, by the one or more processors, that a state of an air-conditioning system in the building has changed during one or more particular time periods, the one or more particular time periods being associated with one or more sets of altitude data that were used as basis to determine the at least one floor model ([0026],[0059], [0090],  based on determination, provide more air, heating, and/or cooling to larger rooms or rooms that are more often occupied, such as common rooms during the day and/or bedrooms during the night; the mobile device is determine shapes and/or dimension of the rooms via room dimension determination logic disposed therein. In this manner, the layout of the building may be provided more efficiently, which, at least in some instances, may facilitate improving HVAC system installation and/or operational efficiency of the HVAC system). 
 Han and Atchison are analogous art. They relate to determine the building layout to perform the operation of HVAC.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute operating the HVAC of Atchison for the 
Regarding claims 2 and 11, Han discloses  each set of altitude data comprises pressure data representing one or more pressure measurements for determining one or more altitudes ([0023], [0049 and Fig. 1 and 4, pressure deviations can result in an inaccurate estimated altitude of these receivers).

Regarding claims 3-4 and 12-13, Han discloses each floor model of the plurality respectively indicates an estimated number of floors in the building, and  61wherein making the determination comprises making a determination that (i) the estimated number of floors respectively indicated by the at least one floor model is different from (ii) the estimated number of floors respectively indicated by the other floor models (Fig. 3, [0067]-[0069],   the initial estimate and the identified weather profile parameters are used to generate a corrected estimate of the receiver's altitude).

Regarding claims 5, 14 and 20, Han discloses the at least one floor model is substantially different from the other floor models due to the state of the air-conditioning system in the building changing during the one or more particular time periods ([[0027], 0033]-[0034], The weather profile parameter B relates to the performance of a particular building's HVAC system. That is, the parameter B serves as a bias to reflect the deliberate over or under pressurization of the building).
  
Regarding claims 6 and 15, Han discloses receiving the sets of altitude data occurs as part of a crowdsourcing process during which mobile devices of the groups respectively collect measurements in the building ([0062], 0072], [0062], FIG. 6, a crowdsourcing approach to collecting the pressure and temperature data is preferred). 

Regarding claims 7, 9, 16 and 18, Han discloses detecting that the state of the air-conditioning system in the building has changed during one or more particular time periods serves as basis for determining an operating pattern of the air-conditioning system, the operating pattern indicating 62(i) times associated with the air-conditioning system being switched on, (ii) times associated with the air-conditioning system being switched off, and (iii) building type associated with the building (Fig.3,  using a measured pressure at the location of a receiver to generate an estimated altitude of the receiver are well known in the art. Due to the stack effect and building pressurization from heating, ventilation and air-conditioning (HVAC) systems, the pressure measured at the true altitude of the receiver inside a building. The different sets of data may then be used to determine weather profile parameters for the building). 

Regarding claims 8 and 17, Atchison discloses based at least on the determined operating pattern of the air-conditioning system, controlling, by the one or more processors, one or more of (i) crowdsourced collection of measurements in the building or (ii) use of measurements collected in the building for generating or updating of a radio map ([0023], a control board may receive a temperature setpoint via a thermostat, compare the temperature setpoint to a temperature measurement received from a sensor, and instruct equipment in the HVAC system to adjust operation when the temperature measurement deviates from the temperature setpoint by more than a threshold amount).

 Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palanki et al. (US-20160066151-A1) relates to position or location estimations of mobile communication devices and, more particularly, to selective crowdsourcing of location-related data, such as within an indoor or like environment, for example, for use in or with a mobile communication device.


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.